Citation Nr: 0727127	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-21 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a rash of the groin 
area.

4.  Entitlement to service connection for memory loss 
(claimed as memory block).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1964 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 2007, the veteran and his spouse testified 
before the undersigned Acting Veterans Law Judge at a Travel 
Board hearing held at the RO.

The Board notes that at the March 2007 Board hearing, the 
veteran submitted additional evidence and a waiver of RO 
review of this additional evidence; therefore, the Board may 
consider this additional evidence in the first instance.


FINDINGS OF FACT

1.  Depression was not manifested during the veteran's active 
duty service or for many years thereafter, nor is depression 
otherwise related to the veteran's active duty service.

2.  Hearing loss was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hearing loss otherwise related to the veteran's active duty 
service.

3.  A rash of the groin area was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a rash of the groin area otherwise related to the 
veteran's active duty service.
4.  Memory loss (claimed as memory block) was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is memory loss (claimed as memory block) 
otherwise related to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  Depression was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Hearing loss was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A rash of the groin area was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Memory loss (claimed as memory block) was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1131, 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in June 2003 and March 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection and the evidence necessary for assignment of a 
disability rating and an effective date in the event service 
connection is granted for any of his claims.  The letters 
also specified what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims.  

The Board acknowledges that the information regarding 
assignment of disability ratings and effective dates was not 
provided in a timely fashion as it was provided in March 
2006, after the rating decision on appeal had been issued.  
The veteran, however, was not prejudiced by this untimely 
notice as the denial of the service connection claims in this 
appeal renders moot any question as to assignment of 
disability ratings or effective dates.  See Sanders, supra.; 
Simmons, supra.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records, private medical records, VA 
treatment records, and several VA examination reports.  As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Depression

Initially the Board notes that the veteran's service medical 
records are devoid of reference to any complaints or 
diagnosis of depression, or any other sort of psychiatric 
problem.  In fact, the veteran's January 1966 separation 
physical examination report shows that the veteran denied 
depression, excessive worry, and nervous trouble of any sort, 
and on clinical examination, his psychiatric status was 
evaluated as normal.  

Post-service medical records contain no evidence of 
depression until approximately 1998.  This lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).

Additionally, there is no medical evidence of record which 
tends to show an etiological relationship between the 
veteran's depression and his active duty service.  The 
September 2003 VA psychiatric examination report shows that 
the examiner diagnosed the veteran with mild depression, but 
the examination report does not indicate that the examiner 
found the veteran's current depression to be etiologically 
related to his active duty service.

In light of the lack of in-service evidence of complaints or 
diagnosis of depression, the lack of evidence of complaints 
or diagnosis of depression for approximately 30 years after 
service, and the lack of competent medical evidence 
etiologically linking the veteran's current depression to his 
active duty service, the Board finds that the preponderance 
of the evidence weighs against a finding that the veteran's 
current depression is etiologically related to his active 
duty service.  As such, entitlement to service connection for 
depression is not warranted.

Hearing Loss

The Board initially notes that the veteran's service medical 
records are devoid of complaints or diagnosis of hearing 
loss.  Additionally, the veteran's January 1966 separation 
physical examination report shows that the veteran denied 
hearing loss or any sort of ear trouble and on examination, 
his hearing was found to be within normal limits.  

At this point, the Board notes that certain chronic 
disabilities, such as organic diseases of the nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):
 
[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.
 
Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

There is no medical evidence showing hearing loss within one 
year of discharge from active duty service in 1966.  Post-
service medical evidence includes a September 2003 VA 
audiological examination report.  The examination report 
shows that the veteran reported that his military noise 
exposure consisted mostly of aircraft noise and serving on 
guard duty and having various types of weapons fire in close 
proximity.  Subsequent to separation from active duty, the 
veteran denied non-military noise exposure and tinnitus. 

The examiner reviewed the veteran's service medical records 
and noted the lack of hearing loss complaints and the normal 
hearing recorded on the 1966 separation examination report 
and stated that it would appear that the veteran's current 
bilateral high frequency sensorineural hearing loss occurred 
subsequent to active duty and that, therefore, it was his 
opinion that it was less likely than not that the veteran's 
current hearing loss was related to military service.  There 
are no contrary medical opinions of record.  As such, the 
Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's current hearing loss is 
etiologically related to his active duty service.  Therefore, 
the Board finds that entitlement to service connection for 
hearing loss is not warranted.

Rash

The veteran's service medical records are devoid of reference 
to any complaints or diagnosis of a skin rash.  Additionally, 
the veteran's January 1966 separation physical examination 
report shows that the veteran denied any skin diseases and on 
clinical examination, the veteran's skin was evaluated as 
normal.  

Post-service medical evidence shows no treatment for a rash 
until 2003.  This lengthy period without treatment is 
evidence against a finding of continuity.  See Maxson, supra. 
A September 2003 VA examination report shows that the veteran 
reported having a rash in his inguinal area since 1966.  The 
veteran reported using a cream on the rash twice a day to 
relieve itching.  On examination, a fungal infection of the 
inguinal areas was noted.  However, the examination report 
does not reflect that the examiner found the rash to be 
etiologically related to the veteran's active duty service.  

The Board acknowledges the veteran's contentions that he was 
treated for his skin rash right after service at Silver Cross 
Hospital; however, the record reflects that VA contacted 
Silver Cross Hospital for these treatment records and in July 
2003 the hospital replied that it had no treatment records 
for the veteran from February 1966 to present time.

In light of the total lack of in-service evidence of any skin 
rash disability, the lack of medical evidence of a skin rash 
for slightly over 30 years after discharge from active duty 
service, and the lack of competent medical evidence relating 
the veteran's rash to his active duty service, the Board can 
only find that entitlement to service connection for a skin 
rash of the groin area is not warranted.

Memory Loss

The Board initially notes that the veteran's service medical 
records are devoid of reference to any complaints of memory 
loss or memory block.  In fact, the veteran's January 1966 
separation physical examination report shows that the veteran 
denied any loss of memory or amnesia.  Post-service medical 
records contain no complaints of memory loss or memory block.  
A September 2003 VA psychiatric examination report reflects 
that the veteran made no complaints about memory loss or 
memory block and on examination, the veteran had good memory 
and did well on a short-term memory check.  

In short, there is no evidence of a memory loss or memory 
loss disability during service or after service, other than 
the veteran's complaints in his June 2003 claim for benefits 
and his March 2007 Board hearing.  Additionally, there is no 
evidence of a current diagnosis of any sort of memory loss or 
memory block disability, in spite of the veteran undergoing 
four different VA examinations in September 2003.  The Board 
notes that service connection cannot be established without a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

In light of the lack of in-service complaints or diagnosis of 
memory loss or memory block, the lack of complaints of memory 
loss or memory block for more than 30 years after discharge 
from active duty service, and the lack of a current diagnosis 
of any memory loss or memory block disability, entitlement to 
service connection for memory loss, claimed as memory block, 
cannot be granted.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a rash of the groin 
area is denied.

Entitlement to service connection for memory loss (claimed as 
memory block) is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


